Citation Nr: 1217322	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's child.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 determination of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for apportionment.  The appellant filed a notice of disagreement (NOD) in September 2009, a statement of the case (SOC) was issued in March 2010, and a Substantive Appeal was received in April 2010.  The Veteran has not contested this claim.


FINDINGS OF FACT

1.  The Veteran receives VA nonservice-connected pension benefits.

2.  The Veteran is reasonably discharging his responsibility for the support of his child residing with the appellant and special circumstances are not shown to exist to otherwise warrant an apportionment of the Veteran's pension benefits.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA nonservice-connected pension benefits on behalf of the Veteran's child have not been met.  38 U.S.C.A. § 5307(a) (2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This made several amendments to the law governing certain VA claims, to include redefining VA's duty to assist and notification obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, it does not appear that these changes are applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 53).  The Board notes that the VCAA, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and will not be further addressed.


Criteria & Analysis

Generally, all or any part of a Veteran's pension may be apportioned on behalf of a child if the child is not residing with the Veteran, and the Veteran is not reasonably discharging his responsibility for the child's support.  See 38 U.S.C.A. § 5307(a); see also 38 C.F.R. § 3.450(a).

For cases in which hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependent(s) on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for "special" apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimant(s).  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  See 38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

For the purpose of determining entitlement benefits, the term "child of the Veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  In this case, the Veteran's child was born on January [redacted], 1999 and, thus, is under the age of 18.  

Appellant filed a claim for an apportionment of the Veteran's nonservice-connected pension benefits on behalf of their son in October 2008 asserting that the Veteran was not in compliance with Court orders to pay child support.  In October 2008, the appellant completed a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and reported that her gross monthly wages from all employment were $1,259.77, and she reported child support income from the Veteran for their son in the amount of $305.00, monthly.  She also reported monthly expenses of: $120.00 weekly for food; $320.00 monthly for utilities; $100.00 monthly for telephone; $60.00 monthly for clothing; $311.00 quarterly for medical expenses; $100.00 monthly for school expenses; $1,759.62 annually for real estate taxes; $150.00 monthly for Visa credit card; $450.00 annually for automobile insurance; and $600.00 annually for house insurance.  The appellant did not separate out her expenses from that of the child's.  However, her total monthly expenses, as indicated were approximately $1,913.00.  Thus, her estimated monthly expenses exceeded her monthly income by approximately $303.00.  

In an August 2009 decision, the RO denied the appellant's claim for an apportionment on behalf of the child on the bases that the evidence she submitted showed the Veteran was making reasonable contributions to their son with his child support payments.  In her NOD, she noted that the Veteran had not paid child support since October 1, 2008.  She stated that the money she received from the Veteran was that which he owed from 2000 to 2008 (alleging that what the Veteran was paying was arrearages and not child support).  She stated that the Veteran still needed to pay an extra $150.00 in addition to what he already owes.  She attached Court documentation regarding enforcing and modifying the Veteran's child support obligations, and an assessment of arrearages and arrangements for paying them.

In her April 2010 Substantive Appeal, the appellant stated "The reason is that my ex-husband is giving $289.00 monthly beginning March 2010 from the social security.  He is not giving my son any money from the VA pension he is receiving.  He is to pay for Health coverage of my son and he is not doing that.  This puts me in a financial hardship."  In an attached Court Order it was noted that the child receives medical coverage from the Veteran's VA benefits; and it was ordered that the Veteran pay current child support of $289.00 each month beginning March 1, 2010.

The Veteran has not submitted any information concerning his income and expenses.  However, the record shows that effective, February 1, 2008, the Veteran began receiving VA disability pension in the amount of $1,220.00 (as a Veteran with one dependent).  That amount will decrease to $931.00, effective January [redacted], 2017 when his dependent child turns eighteen.  There is no record of an increase in benefits (i.e., cost of living) since the February 2008 effective date.  Further, the evidence does not indicate whether the Veteran has any other source of income.  A Social Security Administration (SSA) Data Inquiry dated in February 2008 indicates that a claim for SSA disability benefits was denied.

The Board has considered the evidence of record and the contentions of the appellant, but finds that the evidence of record does not support apportionment to the appellant on the behalf of the Veteran's minor child.  The appellant has not submitted any persuasive evidence that the Veteran is not reasonably discharging his responsibility for the support of his child.  Significantly, on VA Form 21-0788 dated in October 2008 the appellant indicated that she receives child support in the amount of $305.00.  Although she asserted in her September 2009 NOD that the Veteran had not paid child support since October 1, 2008, she described the money she was receiving from the Veteran at that time as "the money he owes since 2000 to 2008."  The most recent information from the appellant indicated that she is receiving a monthly payment (effective March 2010) of $289.00 from the Veteran, pursuant to Court order, (which is the approximate amount of additional VA disability pension benefits the Veteran received based on his son's dependency).  In that same Court order it was noted that the minor child receives medical coverage through the Veteran's VA benefits.

The Board notes that the evidence also indicated that in October 2008 (when she filed her claim) the appellant's expenses exceeded her income by $303.00.  Further, the Board notes that a portion of the reported expenses also pertain to the appellant, who is not eligible for apportionment.  While expenses such as utilities, food, medicine, car, insurance, and telephone do pertain to the Veteran's child, such expenses are also allotted to the appellant, thus in fact the total expenses reported would be reduced by her share.  

Based on a review of the evidence of record, the Board has balanced the appellant's need with the income of the Veteran, and finds that an apportionment from his VA benefits is not warranted.  It appears that the Veteran is reasonably discharging his support obligations.  There is no persuasive evidence that any special circumstances exist to otherwise grant an apportionment.  Moreover, although the Veteran has not submitted any income and expense information, there is no persuasive evidence of record that he has any other source of income other than his VA pension benefits.   The Board acknowledges that the appellant's claim that the Veteran receiving SSA disability benefits (despite indication in the record that he was denied such benefits); but also note that in correspondence received from appellant in November 2010, she indicated that the Veteran was not in receipt of such benefits.  

Thus, while sympathetic to the appellant's contentions, the Board finds that the appellant's entitlement to an apportionment of the Veteran's nonservice-connected pension benefits for the Veteran's child has not been established.  Accordingly, the Board finds that an apportionment of the Veteran's nonservice-connected pension benefits for a child in the appellant's custody is not warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

An apportionment of the Veteran's VA nonservice-connected pension benefits on behalf of his child is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


